     Case 2:19-cv-01795-MLCF-DMD Document 129 Filed 06/03/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


PAUL VESOULIS                                            CIVIL ACTION


v.                                                        NO. 19-1795


RESHAPE LIFESCIENCES, INC.                                SECTION “F”



                            ORDER AND REASONS

       Rule 59 reconsideration “is an extraordinary remedy that

should be used sparingly.”        Templet v. HydroChem Inc., 367 F.3d

473, 479 (5th Cir. 2004).       As such, a movant’s burden in seeking

to overturn a court’s judgment is a heavy one.           To prevail on a

Rule 59(e) motion for reconsideration, 1 a movant must show: “(1)

an intervening change in controlling law; (2) the availability of

new evidence not previously available; or (3) the need to correct

a clear error of law or prevent manifest injustice.”                 In re

Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).

       In his motion for reconsideration here, the plaintiff fails

to cite the standard articulated above, much less to argue in any


1    “Whether a motion for reconsideration should be analyzed
under Rule 59(e) or Rule 60(b) depends on when it was filed.”
Farquhar v. Steen, 611 F. App’x 796, 800 (5th Cir. 2015) (per
curiam) (citing Tex. A&M Rsch. Found. v. Magna Transp., Inc., 338
F.3d 394, 400 (5th Cir. 2003)). When a party files a motion for
reconsideration “within the 28-day time limit prescribed by” Rule
59, its motion is “properly analyzed . . . under Rule 59(e).” Id.
                                     1
    Case 2:19-cv-01795-MLCF-DMD Document 129 Filed 06/03/21 Page 2 of 2



novel or persuasive way that the Court committed clear legal error

or manifest injustice in granting the defendants’ motions for

summary judgment on May 12, 2021. 2         The plaintiff’s recitation of

duplicative    and   meritless       arguments   that   have   already   been

exhaustively considered does not entitle him to a second bite at

the apple.

                                 *      *    *

      Accordingly, IT IS ORDERED: that the plaintiff’s motion for

reconsideration is DENIED with regard to both motions for summary

judgment at issue.

                                 New Orleans, Louisiana, June 3, 2021


                                     ______________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




2    Because the law and facts pertaining to the defendants’
motions are unchanged, the plaintiff’s motion for reconsideration
can only be construed as an argument for clear error or manifest
injustice.
                                       2
